                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   B.M., by and through Jessica S., his guardian,            CASE NO. C17-0564-JCC
10                             Plaintiff,                      MINUTE ORDER
11              v.

12   SNOHOMISH PUBLIC SCHOOL DISTRICT,

13                             Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          The parties have filed a stipulation and proposed order of dismissal (Dkt. No. 30).
18   Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing, and
19   this action is DISMISSED without prejudice and without an award of costs or attorney fees to
20   either party. The Clerk is directed to CLOSE this case.
21          DATED this 9th day of October 2018
22
                                                            William M. McCool
23                                                          Clerk of Court
24
                                                            s/Tomas Hernandez
25                                                          Deputy Clerk

26




     MINUTE ORDER
     C17-0564-JCC
     PAGE - 1
